Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
Applicant argued that “Deng is actually based on a single-gate design - in comparison with the claimed dual-gate design of the present application”, which claim 1 does not recite that limitations. 
In response to applicant's argument that Huang and Deng are based on drive circuitries with completely different architectures, the former being dual-gate design and the latter being single-gate design….is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claim 1 recites “A display panel, comprising: a substrate; the substrate is provided thereon with: a plurality of data lines, a plurality of gate lines, and a plurality of pixels; the pixels comprise sub-pixels of different colors respectively disposed along the direction of the gate lines; and a gate driving chip configured to output a gate activating signal to the gate lines to turn on the pixels; each row of the pixels comprises a plurality of pixel groups; each of the plurality of pixel groups comprises an anterior first-column pixel and a posterior second-column pixel adjacent to each other; the first-column pixel and the second-column pixel are connected to the same data line; and the first-column pixel and the second-column pixel are connected to two different gate lines; the polarities of data driving signals adopted by each pixel group and an adjacent pixel group in each row of the pixels are opposite; a timing control chip configured to control the turn-on time of gate activating signals of the first-column pixel and the second-column pixel; the turn-on time of the gate activating signal of the first-column pixel is greater than the turn-on time of the gate activating signal of the corresponding second-column pixel. Claim 1 does not recite any single or dual gate as argued. 
Applicant also argued claims 5, 6, Huang figs. 3, 6, pars. 60, 61, and Deng et al. fig. 3. However, both Huang and Deng are completely silent regarding the term "charging amount" as recited by the above claims, which is incorrect. And can be found here (see Huang et al. figs. 3, 6, pars. 60, 61, [0030] The preset duration 1 as shown in FIG. 3) is the same as the charging time of the remaining rows of pixel units (T2 and T3 as shown in FIG. 3) in each group of pixel units. For example, the preset duration can be set to be a duration from a time when the gates of the first row of pixel units are turned on to a time when a source voltage of the first row of pixel units reaches a preset value. As shown in FIG. 3, the duration from a time when the gates of the first row of pixel units are turned on to a time when the source voltage of the first row of pixel units reaches the preset value is Ts, so the preset duration may be set to be Ts. That is, in each group of pixel units, the gate on-state duration (namely, the first duration) of the first row of pixel units is made longer than the gate on-state duration (namely, the second duration) of the remaining rows of pixel units by Ts. In this way, after the gates of the first row of pixel units are turned on, the preset duration Ts is allowed for the voltage of the source signal to achieve the preset value; and after the source signal achieves the preset value, the charging time of the first row of pixel units T1 is the same as the charging time of the second row of pixel units T2 and the charging time T3 of the third row of pixel units. Specifically, the duration Ts from a time when the gates of the first row of pixel units are turned on to a time when the source voltage reaches the preset value can be determined in advance by means of experiments. In addition, different Ts values can be set, and the optimal Ts value can be determined by observing the display quality by means of experiments. Deng et al. fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20210201729) in view of Deng et al. (US 2015/0310815).
Regarding claims 1, 14, 17, Huang fig. 1, discloses a display panel, comprising: a substrate: the substrate is provided thereon with: a plurality of data lines (S1-S4), a plurality of gate lines (G1-G8), and a plurality of pixels (130): the pixels comprise sub-pixels of different colors respectively disposed along the direction of the gate lines ([0030] In a specific application, each row of sub-pixels in the pixel array includes multiple sets of sub-pixels, and each set of sub-pixels includes a first color sub-pixel, a second color sub-pixel and a third color sub-pixel arranged in a preset order. The colors of sub-pixels arranged on the same column are the same. The first color sub-pixel, the second color sub-pixel and the third color sub-pixel at least include a red sub-pixel, a green sub-pixel and a blue sub-pixel), and a gate driving chip configured to output a gate activating signal to the gate lines to turn on the pixels (the gate driver module can be a gate driver IC or a gate-chip on film (G-COF); each row of the pixels comprises a plurality of pixel groups: each of the plurality of pixel groups comprises an anterior first-column pixel and a posterior second-column pixel adjacent to each other (see fig. 1, a pair of the same polarity is pixel group); the first-column pixel and the second-column pixel are connected to the same data line (each pixel group is connected to a same data lines S1/S2/S3/S4); and the first-column pixel and the second-column pixel are connected to two different gate lines (see fig. 1, each pixel group is connected to different gate lines, for example the  pixel group connects with S1, G1 and G2): the polarities of data driving signals adopted by each pixel group and an adjacent pixel group in each row of the pixels are opposite (see fig. 1, each adjacent group has opposite polarities).
However, Huang et al. does not disclose timing control chip configured to control the turn-on time of gate activating signals.
Deng et al. discloses FIG. 2, for example, in 2-dot inversion driving, the gate on-state duration G1 of the first row of pixel units is the same as the gate on-state duration G2 of the second row of pixel units, and there is a rising time before the signal S transmitted by the data wire can achieve a preset value to charge the pixel units, so the charging time T1 of the first row of pixel units is less than the charging time T2 of the second row of pixel units. As a result, the charging characteristic of the first row of pixel units is 
It would have been obvious to the skilled in the art at the time of the invention to provide a timing control chip in Huang et al., as suggested by Deng et al., the motivation in order to have the charging characteristic of the first row of pixel units is different from the charging characteristic of the second row of pixel units. 
Therefore, the combination of Huang et al. and Deng et al., discloses timing control chip configured to control the turn-on time of gate activating signals of the first-column pixel and the second-column pixel: the turn-on time of the gate activating signal of the first-column pixel is greater than the turn-on tine of the gate activating signal of the corresponding second-column pixel (see Huang et al. fig. 1, and Deng fig. 2, which the charging time T1 of the first row of pixel units is less than the charging time T2 of the second row of pixel units).
Regarding claims 2, 11, 15, the combination of Huang et al. and Deng et al., discloses the display panel according to claim 1, wherein the polarities of data driving voltages corresponding to the first-column pixel and the second-column pixel are opposite (see Huang et al. fig. 2), the first-column pixel is an odd-numbered column of pixels, and the second-column pixel is an even-numbered column of pixels (see Huang et al. fig. 2): the turn-on time C1 (T2) of a gate activating signal of the corresponding odd- numbered column of pixels is greater than the turn-on time C2 (T1) of a gate activating signal of the even-numbered column of pixels (see Huang et al. fig. 1, and Deng fig. 2, ).
Regarding claims 3/12/16, 4, 7, 8, the combination of Huang et al. and Deng et al., discloses the claim 2, where m C1>C2, and C2=m"C1, wherein m is at least equal to 0.5 and Jess than 1, or m is greater than 0.3 and less than 0.5; and/or 7. The display panel according to claim 3, wherein the value of m is one of 0.5, 0.6, 0.7, 0.8, and 0.9, 0.55, 0.65, 0.75, 0.85, and 6.95 (see Deng et al. fig. 2, 0.5 <m<1 and/or 0.3<m<0.5 or 0.3<m<1).  
Regarding claims 5, 6, the combination of Huang et al. and Deng et al., discloses the charging amount of the first-column pixel is equal to that of the second-column pixel within a preset threshold range (see Huang et al. figs. 3, 6, pars. 60, 61, [0030] The preset duration can be set according to different 1 as shown in FIG. 3) is the same as the charging time of the remaining rows of pixel units (T2 and T3 as shown in FIG. 3) in each group of pixel units. For example, the preset duration can be set to be a duration from a time when the gates of the first row of pixel units are turned on to a time when a source voltage of the first row of pixel units reaches a preset value. As shown in FIG. 3, the duration from a time when the gates of the first row of pixel units are turned on to a time when the source voltage of the first row of pixel units reaches the preset value is Ts, so the preset duration may be set to be Ts. That is, in each group of pixel units, the gate on-state duration (namely, the first duration) of the first row of pixel units is made longer than the gate on-state duration (namely, the second duration) of the remaining rows of pixel units by Ts. In this way, after the gates of the first row of pixel units are turned on, the preset duration Ts is allowed for the voltage of the source signal to achieve the preset value; and after the source signal achieves the preset value, the charging time of the first row of pixel units T1 is the same as the charging time of the second row of pixel units T2 and the charging time T3 of the third row of pixel units. Specifically, the duration Ts from a time when the gates of the first row of pixel units are turned on to a time when the source voltage reaches the preset value can be determined in advance by means of experiments. In addition, different Ts values can be set, and the optimal Ts value can be determined by observing the display quality by means of experiments. Deng et al. fig. 3) .
Regarding claims 9, 10, the combination of Huang et al. and Deng et al., discloses the wherein in different pixel groups, the m values satisfied between the odd-numbered column of pixels and the even-numbered column of pixels are the same; and/or wherein in different pixel groups, the m values satisfied between the odd-numbered column of pixels and the even-numbered column of pixels are different (see Huang et al figs. 1, 3, Deng et al. fig. 3) .
Regarding claim 13, see rejection above of claim 8.
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20210201729), Deng et al. (US 2015/0310815) in view of Jeong et al. (US 20100097449).
Regarding claim 18, the combination of Huang et al. and Deng et al., discloses the display device according to claim 1.
However, the combination of Huang et al. and Deng et al., does not disclose the display device is one of a twisted nematic display device, an in-plane switching display device, and a multi- domain vertical alignment display device.
Jeong et al. discloses a common electrode is formed on the upper glass substrate GLS1 in a vertical electric drive manner, such as a twisted nematic (TN) mode and a vertical alignment (VA) mode. The common electrode and the pixel electrode are formed on the lower glass substrate GLS2 in a horizontal electric drive manner, such as an in-plane switching (IPS) mode and a fringe field switching (FFS) mode (par. 30).
It would have been obvious to the skilled in the art at the time of the invention to provide the display device is one of a twisted nematic display device, an in-plane switching display device, and a multi- domain vertical alignment display device in the combination of Huang et al. and Deng et al., as suggested by Jeong et al., the motivation in order to provide an image display device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/VAN N CHOW/Primary Examiner, Art Unit 2623